Citation Nr: 0936552	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for major depressive and 
anxiety disorder, to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1994 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Witchita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for his depression.  The 
Veteran filed a claim for service connection secondary to his 
service-connected degenerative disk disease of the lumbar 
spine with radiculopathy.  

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
Veteran has not been properly notified of the provisions of 
the VCAA.  Although a VCAA letter was sent to the Veteran in 
September 2005 advising what the evidence must show to 
support his claim for service connection, it did not 
specifically advise him of the evidence needed to support his 
claim for service connection on a secondary basis.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the Veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

In addition, the record includes a VA examination in May 2002 
in which the psychiatric screening examination was noted to 
be unremarkable.  Also of record are numerous VA medical 
records which diagnose major depression.  A February 10, 
2005, MHP Psychiatry Evaluation includes the diagnosis of 
rule out depression due to back pain.  Numerous VA medical 
records include the diagnosis major depression recurrent, 
moderate to severe, due to service connected medical 
condition and secondary to back injury.  However, a Discharge 
Report dated August 2001 from a private mental health center 
noted that the Veteran's symptoms were not due to the direct 
physiological effects of a substance or a general medical 
condition.  The provider noted that a diagnosis of 
polysubstance dependence was given and that the substance use 
was continued despite knowledge of having a persistent or 
recurrent physical or psychological problem that is likely to 
have been caused or exacerbated by the substance.

Thus, the record contains differing opinions regarding the 
etiology of the Veteran's depressive disorder.  Thus, in 
order to afford the Veteran every consideration with respect 
to the present appeal and to ensure due process, the Board 
finds that a medical opinion in conjunction with the review 
of the entire record and examination of the Veteran is 
warranted to indicate whether or not the Veteran has a 
psychiatric disorder that is related to his service-connected 
disability.  38 C.F.R. § 3.159(c)(4). 
 
Further, the appellant is currently receiving disability 
benefits from the Social Security Administration (SSA).  VA 
is required to obtain evidence from SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the Veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim for 
service connection on a secondary basis; 
(2) that VA will seek to obtain; and (3) 
that the claimant is expected to provide.  
In addition, the Veteran should be 
informed that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.

2.  The Veteran's medical and 
adjudication records should be requested 
from SSA.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.
 
3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current psychiatric 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify any current  psychiatric 
disorder present and provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's current 
psychiatric disorder is either caused by 
or chronically worsened by the Veteran's 
service-connected lumbar spine 
degenerative disc disease or is related 
to his active service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The case should be reviewed on the basis of the additional 
evidence.  If the benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




